*251Judgment, Supreme Court, New York County (Eduardo Padro, J., at plea; Arlene D. Goldberg, J., at postplea proceedings; Michael R. Ambrecht, J., at sentence), rendered December 16, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Although defendant claims that he received a longer sentence than the one he bargained for, and that his attorney rendered ineffective assistance by failing to notice the alleged discrepancy, he does not request that his plea be vacated as involuntary, but only that his sentence be reduced to a term of 3 to 6 years. Regardless of whether defendant’s valid waiver of his right to appeal forecloses review of these claims (see People v Lopez, 6 NY3d 248 [2006]; People v Hall, 16 AD3d 848, 849 [2005], lv denied 4 NY3d 887 [2005]), we conclude that defendant’s sentence was consistent with the unambiguous plea agreement, that counsel provided effective assistance (see People v Ford, 86 NY2d 397, 404 [1995]), and that there is no basis for reducing the sentence. Concur—Andrias, J.E, Marlow, Sweeny, McGuire and Malone, JJ.